Citation Nr: 1447650	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-42 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for loss of tooth, a draining abscess/fistula, and periodontal pocketing consistent with the root fracture from service trauma for compensation purposes.

2.  Entitlement to service connection for loss of tooth, a draining abscess/fistula, and periodontal pocketing consistent with the root fracture from service trauma for VA outpatient dental treatment purposes.


REPRESENTATION

Appellant represented by:	Virginia Dept of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2013, the Veteran provided testimony at a Central Office hearing.  A transcript of the hearing is of record.

In June 2013, the Board remanded the claims for further development.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran did not receive any dental trauma to include loss of teeth due to loss of substance of the body of the maxilla or mandible during active military service; hence, he does not have a 
dental disability for which service connection, for compensation purposes, can be granted.

2.  A dental disability does not meet the requirements for service connection for the limited purpose of receiving VA outpatient treatment.





CONCLUSION OF LAW

The criteria for service connection for loss of tooth, a draining abscess/fistula, and periodontal pocketing consistent with the root fracture, to include as due to service trauma, for VA compensation purposes or outpatient dental treatment are not met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2008, prior to the initial adjudication of the claims, of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Accordingly, the Board will address the merits of the Veteran's claims.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2013), such as impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2013).

It should be noted that for the purposes of determining whether a Veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a combat wound to the teeth and jaw.  VAOPGCPREC 5-97 (1997); see also Nielson v. Shinseki, 23 Vet. App. 56, 60-61 (2009).

The Veteran asserts that he suffered in-service dental trauma when he was ejected or thrown from his rack during a collision simulation drill on the USS Bang.  He testified that he first reported his injury, three loosened teeth and right ear injury, to his corpsman.  He indicated that he received aspirin and was instructed to see his family dentist on shore.  He related that he then went to see the base dentist on two occasions.  He noted that the dentist found two of his teeth were tightening back up to normal but that his front tooth might be cracked, took x-rays, and told him it was a "wait and see" situation.  The Veteran stated that he sought treatment from a private dentist approximately three months after separation.

An April 1968 service "SUBS" (for submarine training) examination report showed that tooth #7 was marked as restorable.  The dental designation was Type II Class II with qualified pending treatment.  Service dental records dated later that month show that the Veteran received dental treatment for tooth 7 DS CAV and was then listed as Class I.  An April 1969 service "radiation" (for duty involving occupational exposure to ionizing radiation) physical examination report showed tooth #7 as normal, and the dental designation was Type II Class I NCD (not considered disqualifying).  The Veteran's April 1972 service separation physical did not contain any dental findings.  Available service treatment and dental records received from National Personnel Records Center (NPRC) did not reflect treatment for any dental trauma as alleged by the Veteran.

Post-service dental treatment records dated in December 2007 and February 2013 were associated with the record in April 2013.  In a February 2013 statement, the Veteran's private treatment provider, W. L. D., DDS, indicated that the Veteran was initially referred to him in December 2007 to evaluate and treat a tooth that had become painful several months previously.  It was noted that another treatment provider had noticed a draining fistula or abscess in the area close to the end of the root of tooth #7.  After examination revealed deep periodontal pocket suggestive of a root fracture, W. L. D., DDS, performed an apicoectomy, cleaning out the abscess cavity and repairing the tooth.  He found that there was a vertical root fracture rendering the tooth hopeless in the long term but not requiring immediate removal.  
On examination in February 2013, the treatment provider found that the tooth remained in place with the same problem from December 2007, a draining abscess/fistula and periodontal pocketing consistent with the root fracture.  He advised the Veteran to address the tooth in a definitive way before there was more extensive bone loss.  He then opined that the upper front tooth should be removed then replaced.  The treatment provider noted the Veteran's history of an in-service tooth injury when thrown against his rack.  It was noted that no specific treatment was indicated in service and that a root canal/post/crown had already been done on that tooth prior to the incident.  

After he was given historical information about tooth #7 by the Veteran and conducted an examination, W. L. D., DDS indicated that he did not see any other likely cause of the failure of the tooth than the previously diagnosed root fracture in December 2007.   He indicated that there was no way to know how the root fracture came to be and that the root fracture could have been present before the original root canal.  The provider noted that the fracture could have been caused by pressures exerted in filling the root canal, the preparation and placement of the post, or functional forces on the tooth after the post was placed inside the root.  Finally, he indicated that "you have to be suspicious that the trauma from striking this tooth with such force to loosen it may well have initiated the fracture of the root especially since there was a post within it" at the time of the injury.

The Board remanded the claim in June 2013 in order to address the questions of whether the Veteran suffered actual loss of tooth #7, and if so, whether the loss of the tooth was due to bone loss.  The Board also noted that it was unclear whether the bone loss was due to the substance of the body of the maxilla and if so, whether the bone loss was due to the asserted in-service trauma to the face.

The Veteran underwent a VA examination in April 2014 where he reported in-service trauma to teeth 6, 7, and 8.  He then provided an unremarkable history until May and November 2013 when teeth 7 and 8 fractured and fell out.  He stated that the root tips were removed in February 2014 and the teeth were satisfactorily replaced with a partial denture.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that given the Veteran's history and review of the available records, the loss of tooth #7 was likely due to the forces applied to the tooth in association with the root canal, post core & crown with which the tooth was restored.  The examiner explained that the clinical history given did not support the loss of this tooth from reported trauma.  The examiner also noted that the lack of dental care from separation until 2007 supported the failure of dental restoration. Also, the examiner felt that it was noteworthy that over 35 years without symptoms is indicative of endodontic/restorative failure versus trauma.  The examiner noted that any bone loss would be attributed to infection versus trauma.     

Based on a review of the evidence, the Board concludes that service connection for loss of tooth, a draining abscess/fistula, and periodontal pocketing consistent with the root fracture from service trauma for compensation purposes is not warranted.  Although post-service records show dental treatment, the evidence, to include the April 2014 VA examination report, does not support a finding that the Veteran has been diagnosed with any of the dental and oral conditions listed in 38 C.F.R. § 4.150.  Specifically, the April 2014 VA examiner specifically found that the Veteran's dental condition was not due to in-service trauma.  Absent in-service dental trauma to the maxilla (upper jaw bone) or mandible (lower jaw bone), or of any other impairment involving the mandible, ramus, or maxilla, there is no nexus evidence to support a finding of service connection. 

In addition to the medical evidence discussed above, the Board has considered the assertions advanced by the Veteran in this appeal.  However, to whatever extent such assertions are being offered to establish that the criteria for awarding compensation for tooth loss due to trauma are met, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns, in large part, on the question of whether the Veteran even has a dental disability for which service connection for compensation purposes may be granted-i.e., one with loss of the substance of the body of the maxilla or mandible due to injury or disease-the resolution of which requires consideration of matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to have the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Hence, the lay assertions in this regard have no probative value.

Without a demonstration of dental trauma as listed in 38 C.F.R. § 4.150, service connection may not be considered for compensation purposes, but service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth in 38 C.F.R. § 3.381 (2013).  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a), 17.161 (2013).

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at entry and treated during service: (1) teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service; (2) Teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service; (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service connected; (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service; (5) Teeth noted at entry as nonrestorable will not be service connected regardless of treatment during service; (6) Teeth noted as missing at entry will not be service connected regardless of treatment during service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).  It is important to note that teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(e).

There are various categories of eligibility for VA outpatient dental treatment, including Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility);
 those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The Board has examined all the classifications of dental disability under 38 C.F.R. §§ 3.381 and 17.161 and has found none that would apply to the Veteran's case.  In this regard, the Veteran does not meet the requirements of class I because, as discussed in detail above, he does not have a service-connected compensable dental condition or disability.  The Veteran also fails to establish eligibility for Class II treatment, one-time dental treatment for Veterans having a noncompensable service-connected dental condition or disability in existence at the time of discharge, because a review of the record on appeal shows that he waited until November 2007 to apply for these benefits and such claims must be made within one year after a claimant's separation from active military service.

The Veteran does not meet the requirements of Class IIa because the evidence fails to establish a dental condition or disability that is the result of combat wounds or other service trauma.  

Furthermore, the Veteran fails to establish eligibility for Class II (b), II(c), IIR, because he does not claim and the record does not show that he was ever a prisoner of war or that he filed a claim for dental treatment prior to the November 2007 claim.  He does not meet the requirements of Class III, because he does not have a dental condition or disability that has been medically determined to be aggravating a service-connected condition. The Veteran is not in receipt of a 100 percent disability rating for a service-connected disability.  Thus, the Veteran does not meet the requirements of Class IV. The Veteran also fails to establish eligibility for Class V and VI treatment, as he does not claim and the record does not show that he participates in a rehabilitation program under 38 U.S.C. Chapter 31 or that he is otherwise receiving care and services under 38 U.S.C. Chapter 17.  See 38 C.F.R. 
§ 17.161(a).

In conclusion, the Board finds that the preponderance of the evidence shows that the Veteran does not meet any of the classifications of dental disability under 38 C.F.R. §§ 3.381 and 17.161.  Accordingly, entitlement to service connection for a dental disorder for VA outpatient treatment purposes is not warranted.

Based on this evidentiary record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a dental disorder for compensation and/or VA outpatient treatment purposes.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for loss of tooth, a draining abscess/fistula, and periodontal pocketing consistent with the root fracture  from service trauma for compensation and/or VA outpatient treatment purposes is denied.  See 38 U.S.C.A §5107.








	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for loss of tooth, a draining abscess/fistula, and periodontal pocketing consistent with the root fracture from service trauma for compensation purposes is denied.

Service connection for loss of tooth, a draining abscess/fistula, and periodontal pocketing consistent with the root fracture from service trauma for VA outpatient dental treatment purposes is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


